          Case 1:19-cr-00783-SHS Document 44 Filed 02/03/21 Page 1 of 2

                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District ofNew York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew's Plaza
                                                        New York; New York 10007


                                                        February 3, 2021

ByECF
The Honorable Sidney H. Stein                                                          MEMO ENDORSED, p. 2
United States District Judge
500 Pearl Street
Southern District of New York
New York, New York 10007

               Re:     United States v. Ruless Pierre, 19 Cr. 783 (SHS)

Dear Judge Stein:

          The Government writes, with the consent of defense counsel, to request that the current
trial date of March 1, 2021 be adjourned for six weeks, to the second quarter of 2021. The
parties request this brief adjournment due to a variety of practical considerations related to
proceeding to trial on March 1 while the COVID infection rate in New York City remains high,
including the difficulty in meeting with trial witnesses, at least one of whom is out of state, and
the possibility that witnesses or trial participants will have to quarantine after COVID exposure. 1
The Government notes that the parties have already complied with the Court's schedule for pre­
trial filings, and the Government has begun producing witness statements pursuant to 18 U.S.C.
§ 3500. Should the Court grant this request, the Government respectfully requests, with the
consent of defense counsel, that time be excluded through the new trial date.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney

                                                  by:                    Isl
                                                        Robert L. Boone
                                                        Jordan Estes
                                                        Assistant United States Attorneys
                                                        (212) 637-220812543
cc:    Counsel for Ruless Pierre (by ECF)


1 In particular, within the past two and a half weeks, two members of the Government's trial team
were exposed to COVID while in the United States District Court and have since been required to
remain away from the United States Attorney's Office for a certain period of time.
       Case 1:19-cr-00783-SHS Document 44 Filed 02/03/21 Page 2 of 2

The trial is adjourned to April 19, 2021, at 9:30 a.m. The time is excluded from calculation under the
Speedy Trial Act from today until April 19, 2021. The Court finds that the ends of justice served by
this continuance outweigh the best interests of the public and the defendant in a speedy trial pursuant
to 18 U.S.C. 3161(h)(7)(A).

Dated: New York, New York
       February 3, 2021
